Schultheis, J.
(dissenting) — I agree with the majority that the trial court has broad discretion to order an evaluation at public expense for amenability under the special sex offender sentencing alternative (SSOSA). ROW 9.94A.670; State v. Montgomery, 105 Wn. App. 442, 444, 17 P.3d 1237, 22 P.3d 279 (2001). However, because the issue in this case is the State’s violation of a plea agreement, I respectfully dissent.
In return for Jose Oliva’s agreement to plead guilty to one count of child molestation, the State agreed to recommend *781SSOSA if Mr. Oliva were amenable to treatment. The question of amenability to treatment is necessarily determined in an evaluation by a certified sex offender treatment provider. RCW 18.155.030(2)(a). By opposing an evaluation by a certified sex offender treatment provider — the only statutorily recognized means of determining amenability to treatment — the State circumvented the terms of the plea agreement. State v. Sledge, 133 Wn.2d 828, 840-41, 947 P.2d 1199 (1997).
That the trial court may not have ordered an evaluation no matter what the State recommended is of no moment. The question is whether the State violated its promise to recommend SSOSA, a promise predicated on a determination of amenability to treatment. Because the State hindered the fulfillment of the terms of the agreement by opposing a SSOSA evaluation, I conclude that it violated the plea bargain. Accordingly, I would reverse.
Review denied at 151 Wn.2d 1007 (2004).